 


109 HR 175 IH: Family Caregiver Security Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 175 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for the use of qualified family caregivers in the provision of home health aide services under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Family Caregiver Security Act of 2005. 
2.Provision of qualified family caregiver services under the medicare program 
(a)In generalSection 1891(a) of the Social Security Act (42 U.S.C. 1395bbb(a)) is amended by adding at the end the following new paragraph:  
 
(7) 
(A)The agency permits an individual who is under its care to have home health aide services or personal care assistant services provided by a qualified family caregiver (as defined in subparagraph (B)) under an approved plan of care and provides for payment for the services of the caregiver, regardless of whether the caregiver is an employee of the agency, at a rate comparable to the rate otherwise paid for such services provided by other qualified personnel. In addition, in the case of such a caregiver the agency shall provide for appropriate training and oversight of such services by a registered nurse in the same or similar manner to that provided in the case of such services furnished by another qualified individual and shall provide the caregiver, as part of the plan of care, with educational information and resources related to family caregiver health and wellness. 
(B)For purposes of this paragraph, the term ‘qualified family caregiver’ means, with respect to the provision of home health aide services or personal care assistant services to an individual, an individual who is a family caregiver (as defined in section 372(2) of the National Family Caregiver Support Act) of the individual and who demonstrates proficiency in the provision of the home health aide services or personal care assistant services involved to the satisfaction of the supervising registered professional nurse. 
(C)This paragraph shall supersede any other restriction of this title (including section 1862(a)(11)) on the provision of home health aide services or personal care assistant services by a qualified family caregiver described in subparagraph (B) on the basis of the caregiver’s relationship to the recipient of such services. This subparagraph shall not affect any disqualification of an individual from providing services on the basis of the individual’s lack of qualification to provide the services or on the basis of an exclusion of participation of the individual under part B of title XI. 
(D)The Secretary, in consultation with the Secretary of Labor, shall provide guidance to home health agencies on payment administration and management methodologies to facilitate the provision of home health aide services and personal assistant care services by qualified family caregivers under this paragraph.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2006, and shall apply to services furnished on or after such date. 
(c)ConstructionNothing in this section shall be construed as preventing the application of fraud and abuse sanctions (including those under sections 1128, 1128A, and 1128B of the Social Security Act) with respect to family caregivers under section 1891(a)(7) of the Social Security Act, as added by subsection (a), in the same manner as such sanctions may be applied to other individuals who provide home health aide services or personal assistant care services. 
(d)Prohibition of denial of services because of refusal of physical therapy services during rehabilitationNothing in title XVIII of the Social Security Act shall be construed as authorizing the exclusion of coverage of skilled nursing services for an individual who is 75 years of age or older as part of home health services solely on the basis of the individual’s refusal of physical therapy services during rehabilitation, regardless of whether such physical therapy services are part of the plan of care for the individual.   
 
